Exhibit HERSHEY ANNOUNCES FOURTH QUARTER AND FULL-YEAR 2008 RESULTS; REAFFIRMS OUTLOOK FOR 2009 Focus on core brands delivers improved marketplace momentum · Fourth quarter and full-year 2008 net sales increase 2.6% and 3.8% · Fourth quarter earnings per share-diluted of $0.36 as reported and $0.59 from operations · Full-year 2008 reported earnings per share-diluted of $1.36 as reported and $1.88 from operations · FDMxC marketplace performance improves; retail takeaway and market share increased 5.2% and 0.5 points, respectively, in the fourth quarter · Outlook for 2009 growth in net sales 2-3%, with earnings per share-diluted from operations to increase, but less than long-term objective of 6-8% HERSHEY, Pa., January 27, 2009 — The Hershey Company (NYSE: HSY) today announced sales and earnings for the fourth quarter and year ended December 31, 2008. Consolidated net sales were$1,377,380,000 compared with $1,342,222,000 for the fourth quarter of 2007. Reported net income for the fourth quarter of 2008 was $82,155,000 or $0.36 per share-diluted, compared with $54,343,000 or $0.24 per share-diluted, for the comparable period of 2007. For the fourth quarter of 2008, these results, prepared in accordance with generally accepted accounting principles (“GAAP”), included net pre-tax charges of $79.7 million, or $0.23 per share-diluted. Charges associated with the Global Supply Chain Transformation program announced in February 2007 were $34.0 million, or $0.10 per share-diluted. Additionally, as part of the Company's annual review of intangible assets a non-cash impairment charge of $45.7 million, or $0.13 per share-diluted, was recorded related to trademark values, primarily Mauna Loa. This resulted from an in-depth market structure and portfolio review which led to a re-evaluation of the role and level of investment of the Mauna Loa brand. For the fourth quarter of 2007, GAAP results include net pre-tax charges of $95.9 million, or $0.30 per share-diluted. The majority of these charges were associated with the Global Supply Chain Transformation program announced in February 2007. Net income adjusted to exclude these net charges, which is referred to in this release as “net income from operations,” was $133,842,000 or $0.59 per share-diluted in the fourth quarter of 2008, compared with $124,120,000 or $0.54 per share-diluted in the fourth quarter of 2007, an increase of 9.3 percent in earnings per share-diluted. For the full year 2008, consolidated net sales were$5,132,768,000 compared with $4,946,716,000 in 2007, an increase of 3.8 percent. Reported net income for 2008 was $311,405,000 or $1.36 per share-diluted, compared with $214,154,000, or $0.93 per share-diluted for 2007. For the full years 2008 and 2007, these results, prepared in accordance with GAAP, include net pre-tax charges of $180.7 million and $412.6 million, or $0.52 and $1.15 per share-diluted, respectively. The 2008 charges of $134.9 million, or $0.39 per share-diluted, are primarily associated with the Global Supply Chain Transformation program and $45.7 million in non-cash impairment charges related to intangible trademark values, primarily Mauna Loa. The majority of the 2007 charges were associated with the Global Supply Chain Transformation program. Net income from operations, which is adjusted to exclude the net charges for the full years 2008 and 2007, was$430,522,000 or $1.88 per share-diluted in 2008, compared with $481,807,000, or $2.08 per share-diluted in 2007, a decrease of 9.6 percent in earnings per share-diluted. Cumulative charges to-date for the Global Supply Chain Transformation program were $530.0 million. The forecast for total project charges related to the initial program remains within but at the high end of the $550 million to $575 million range. As discussed last quarter, the forecast amount for non-cash pension settlement charges could increase as a result of impacted employee pension fund withdrawals combined with declines in the financial markets. Non-cash pension settlement costs are required in accordance with applicable accounting standards and are described further in Appendix A. These non-cash charges could increase the forecast by up to $65 million. During the fourth quarter of 2008, the scope of the Global Supply Chain Transformation program increased modestly to include the closure of two subscale manufacturing facilities of Artisan Confections Company, a wholly owned subsidiary, and consolidation of the associated production into existing U.S. facilities, along with rationalization of other select items. These initiatives, which will be completed in 2009, increase the expected total cost and savings of the Global Supply Chain Transformation program by approximately $25 million and $5 million, respectively. Approximately $15 million of the increased costs are non-cash charges. Cumulative savings for the Global Supply Chain Transformation program are approximately $81million and the estimate for total ongoing annual savings by 2010 is $175 million to $195 million. Fourth Quarter Performance and Outlook “Hershey’s strong fourth quarter results represent a solid end to the year and further validate our strategy of focusing investment on core brands,” said David J.
